Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previous indication of allowable subject matter has been withdrawn in view of reconsideration of the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25
	The limitation “transfer a constant supply of energy to the distal electrical coil” is improperly narrative and fails to add any identifiable structure to the claim. It is unclear what structure is intended to be added. Nor is the limitation directed to any identifiable function of a particular component. 
		In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24, 25, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr US 2011/0251606.

Kerr teaches:
21. A surgical instrument comprising: 
a receiving portion (60, FIG3) including a protrusion (see protruding section accommodating coil 78, FIG3); 
an attachment (68, FIG3) including a proximal end releasably coupled to a distal end of the receiving portion (60), the attachment defining a recess configured to receive the protrusion (see recess formed by recess section formed with corresponding protrusion of 66b that forms with coil 80, FIG3)  ; and 
a non-contact electrical interface configured to wirelessly transfer energy from the receiving portion to the attachment and configured to wirelessly transmit data from the attachment to the receiving portion (see 78/80 of FIG3 noting power to 68 and data from sensor of 68 to/through receiving portion to ESU of FIG1, spec. para. 40 “The gap sensor 86 [ ] may receive power and communicate data with the electrosurgical generator 18 though the inductive coupling”, spec. para. 41), the non-contact electrical interface including a proximal electrical coil (78) disposed within the protrusion and a distal electrical coil (80) disposed within the attachment adjacent the recess.  

24. The surgical instrument of claim 21, wherein the proximal electrical coil inductively transfers energy to the distal electrical coil, and the distal electrical coil inductively transmits data to the proximal electrical coil (see Spec. Para. [0026]).  

25. The surgical instrument of claim 21, wherein the proximal electrical coil inductively transfers a supply of energy to the distal electrical coil (see Spec. Para. [0026]).  

34. The surgical instrument of claim 21, wherein the electrical interface includes a control circuit (read on by “gap sensor”, Spec. Para. [0040]) configured to wirelessly transmit control signals from the receiving portion to the attachment.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr US 2011/0251606 and Madan et al. US 2016/0329614.

Kerr fails to explicitly teach (although said inductive coil structure implies a transformer formation but in the interest of advancing prosecution an explicit reference has been provided):
23. The surgical instrument of claim 21, wherein when the attachment is coupled to the receiving portion the proximal and distal electrical coils form a transformer.  
	Madan teaches a surgical instrument wherein power is coupled via proximal and distal electrical coils forming a transformer (See spec. Para. [0069]). 
	It would have been obvious to incorporate said known coil structure as taught by Madan thereby forming a transformer with the motivation of providing a known and desirable coupling means to realize the otherwise generic structure of Kerr. 
	
Claim(s) 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr US 2011/0251606 and Birkenbach et al. US 2010/0076455.

Kerr fails to teach:
26. The surgical instrument of claim 25, wherein the receiving portion includes an energy source disposed therein, wherein the energy source is electrically coupled to the proximal electrical coil.  
27. The surgical instrument of claim 26, wherein the attachment includes an energy storage device disposed therein, wherein the energy storage device is electrically coupled to the distal electrical coil, and wherein the energy storage device is configured to store energy from the energy source.  
	Birkenbach teaches a distal/surgical attachment including an energy storage device (rechargeable battery 27, FIG2), wherein the energy storage is electrically coupled to a distal (32, FIG2) electrical coil and wherein the energy storage device is configured to store energy from the energy source. 
	It would have been obvious to incorporate said battery integrated into the surgical tool attachment as taught by Birkenbach into the system of Kerr with the motivation of providing the tool additional/backup power if/when said primary power from said proximal end is insufficient or unavailable. 


Allowable Subject Matter
Claims 28-33, 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836